Title: To Alexander Hamilton from Samuel Clinton, 21 December 1799
From: Clinton, Samuel
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Philadelphia, December 21, 1799
          
          I have the honour to inclose my letter of Appointment from the President, as second Lieutenant in the first Regiment of Infantry & shall respectfully await your Orders
          I remain Sir your Most Obedient Servant
          
            Saml Clinton
          
          
            Philada Decr 21st 1799—
          
        